FILED: November 8, 2018


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                       No. 17-1320
                                  (7:16-cv-00095-GEC)
                                 ___________________

BRYAN MANNING; RYAN WILLIAMS; RICHARD DECKERHOFF;
RICHARD EUGENE WALLS

               Plaintiffs - Appellants

v.

DONALD CALDWELL, Commonwealth's Attorney for the City of Roanoke;
MICHAEL NEHEMIAH HERRING, Commonwealth's Attorney for the City of
Richmond

               Defendants - Appellees

------------------------------

NATIONAL LAW CENTER ON HOMELESSNESS & POVERTY

               Amicus Supporting Appellant

                                 ___________________

                                      ORDER
                                 ___________________

       A majority of judges in regular active service and not disqualified have voted

to order rehearing en banc in this case. The parties shall file 16 additional paper

copies of their briefs and appendices previously filed in this case by November 30,
2018. This case is scheduled for oral argument before the en banc court on January

30, 2019.

                                     For the Court

                                     /s/ Patricia S. Connor, Clerk